1 Reported in 14 N.W.2d 286.
This case comes here on a writ of certiorari to review a decision of the industrial commission holding that it had no jurisdiction of a petition for award of compensation to the widow and child of Sylvester DeRosler, killed in South Dakota while there employed by the Jay W. Craig Company, the respondent-employer. DeRosier, though a resident of Minnesota, went to South Dakota seeking employment in response to an advertisement of Robert E. Lamb  Son, but after he got there he obtained employment with the Jay W. *Page 297 
Craig Company, whose principal office was in Minneapolis. The Craig company had a government contract for construction work on an airport at Pierre, South Dakota. It established headquarters there, and the enterprise was supervised and managed entirely at that place. Apparently the only connection of the work with Minnesota was that checks were drawn on the company's Minneapolis bank.
The business of constructing the airport was entirely localized in South Dakota. The contract of employment was made there, and the injury occurred in that state. Consequently we have a typical situation for the application of this rule restated by the American Law Institute:
"No recovery can be had under the Workmen's Compensation Act of a state if neither the harm occurred nor the contract of employment was made in the state." Restatement, Conflict of Laws, § 400.
We have taken no position contrary to this rule. We have, in some cases, treated one or the other element of the rule as not of controlling importance; but never, so far as we can find, have we gone contrary to both elements combined. The problem of localization was thoroughly discussed and our cases on that point reviewed in Fitzgerald v. Economic Laboratory, Inc.216 Minn. 296, 12 N.W.2d 621, so it would be a work of supererogation again to review those cases. Localization of a business in this state has been treated as of great importance, as it should be, and as indicated by the cases cited in § 398 of the Minnesota Annotations to the Restatement on Conflict of Laws. But in the case at bar the evidence supporting the commission's findings, in effect, that the business of building the airport was localized in South Dakota, is compelling. So is the evidence that DeRosier sought and obtained his contract of employment in that state.
We think the rule of the Restatement is sound, simple of application, and should be adhered to in this state. It results in an affirmance of the commission's holding that it is without jurisdiction *Page 298 
in this case. Since we so hold, the effect of the South Dakota award becomes immaterial.
Affirmed.